Citation Nr: 9932139	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.  

2. Entitlement to service connection for vertigo as a result 
of labyrinthitis.  

3. Entitlement to service connection for bilateral tinnitus.  

4. Entitlement to an increased (compensable) rating for 
otitis media with left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
September 1943.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises, with respect to otitis media with 
left ear hearing loss, from a November 1995 rating decision, 
in which the RO denied the claim for an increased 
(compensable) rating.  The veteran filed an NOD that same 
month, and an SOC was issued by the RO in December 1995.  The 
veteran filed a substantive appeal, also in December 1995.  
In June 1999, the RO issued a supplemental statement of the 
case (SSOC).  In that SSOC the veteran was also rated and 
denied service connection for right ear hearing loss, vertigo 
as a result of labyrinthitis, and bilateral tinnitus.  The 
SSOC noted the pertinent laws and regulations concerning 
service connection and well-grounded claims.  The veteran 
filed an NOD in June 1999, and the Board construes a VA Form 
646 (Statement of Accredited Representation in Appealed 
Case), submitted by the veteran's representative in August 
1999, as a substantive appeal as to those issues.  

We are cognizant that the veteran's appeal with respect to 
the three issues for service connection, was perfected 
somewhat out of order, with an SOC not issued following the 
filing of the veteran's NOD (See 38 C.F.R. § 20.200, Rule 
200).  However, as noted above, the pertinent laws and 
regulations with respect to service connection were noted in 
the June 1999 SSOC, and to otherwise remand for the RO to 
issue an SOC would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's assertion that his right ear hearing loss 
and/or vertigo had their onset during service is not 
supported by any medical evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.

3. The veteran was first diagnosed with tinnitus on VA 
examination in July 1997, and the examiner stated that the 
disorder's date of onset was during the veteran's military 
training.  

4. The preponderance of the evidence is against the veteran's 
claim that his tinnitus, first diagnosed in 1997, is 
related to active service.  

5. The clinical evidence does not reflect that the veteran 
suffers from suppurative otitis media or nonsuppurative 
otitis media, either catarrhal or with effusion.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for right ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim for 
service connection for vertigo as a result of 
labyrinthitis.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran's tinnitus was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  

4. The criteria for a compensable evaluation for otitis media 
with left ear hearing loss have not been met.  38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.87, 4.87a, Diagnostic 
Codes 6200 and 6201 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he underwent an induction medical examination in March 
1943 at Kearns Field in Salt Lake City, Utah.  On clinical 
evaluation, his ears and hearing were reported normal.  The 
veteran reportedly was stationed in Utah for seven weeks of 
basic training, and subsequently was transferred to Drew 
Field in Florida for additional training.  In May 1943, he 
was treated for an acute exacerbation of chronic suppurative 
otitis media of the left ear.  On clinical evaluation, the 
left ear was noted to exhibit a large perforation involving 
most of the ear drum, with purulent secretions from the ear.  
Hearing was reported as 0/15 (presumably whispered voice 
testing).  The veteran's right ear drum was dull but normal, 
and hearing was noted as 15/15.  An additional clinical 
summary reported that the veteran had arrived from Utah three 
days previously, and that, along with his otitis media, he 
complained of severe vertigo, especially worse on arising 
from bed.  Upon his release from the hospital, the discharge 
from the veteran's left ear was noted to have stopped; 
hearing had returned to 15/15, but he still complained of 
some vertigo.  

In July 1943, the veteran began to experience additional 
problems with his left ear and was hospitalized at Don Ce-Sar 
Hospital in St. Petersburg, FL.  During an examination, the 
veteran reported that he had experienced left ear discharge 
since infancy, and that it would stop for a few days and then 
start again.  He also reported that, on the rifle range in 
Utah, there had been a discharge of blood and pus out of the 
left ear.  In addition, the veteran indicated that, over the 
past five years, his left ear had made him dizzy, and he felt 
especially dizzy while standing in formation.  The examiner's 
diagnosis was otitis media.  An additional clinical 
examination record, undated and apparently during this same 
period, noted that the veteran had first noticed a discharge 
from his left ear at age 17, and complained of off-and-on-
again pain.  He also reported that he experienced a sensation 
he described as dizziness, although the examiner described 
the veteran as being without true vertigo.  The veteran noted 
that he would be unable to walk at these times, and would 
want to lie down.  Upon further questioning of the veteran 
about his vertigo symptoms, there were no reports of true 
turning, staggering, or falling.

Thereafter, the veteran was returned to Drew Field Station 
Hospital, where, in August 1943, he underwent further medical 
examination.  On clinical evaluation, he was found to have a 
normal right tympanic membrane, and a perforated left 
tympanic membrane.  The diagnosis was chronic left ear otitis 
media, purulent, with perforation of the left ear drum, 
chronic.  It was noted that no treatment was recommended, and 
that the ear drum would not close.  It was also noted the 
left ear could cease discharging with treatment.  

In September 1943, the veteran was medically discharged from 
service.  A Certificate of Disability for Discharge, dated 
that same month, reported the veteran's disability as 
chronic, suppurative, otitis media of the left ear.   

In March 1946, following his discharge from service, the 
veteran was service connected for chronic otitis media with 
large perforation and conductive deafness, and granted a 
noncompensable disability rating effective from November 
1945.  

Thereafter, in August 1995, the veteran filed a claim for an 
increased rating.  He submitted, in support of his claim, 
copies of his service medical records. 

In October 1995, the veteran was medically examined for VA 
purposes.  He reported his service medical history with 
respect to his left ear, and also reported a history of 
vertigo that had slowly improved.  On clinical evaluation, 
apparently of the left ear, the veteran's auricle, external 
canal, tympanic membrane, tympanum, and mastoid were all 
reported within normal limits.  During an audiological 
evaluation earlier that month, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
20
LEFT
35
25
20
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The veteran was noted to exhibit mild to mildly moderate 
sensorineural hearing loss above 4000 Hz in the right ear, 
and mild mixed loss below 2000 Hz and above 3000 Hz.  The 
examiner's diagnosis was traumatic labyrinthine injury with 
some high tone sensorineural hearing loss.  

In a November 1995 rating decision, the RO denied the 
veteran's increased (compensable) rating claim.  Thereafter, 
the veteran filed a VA Form 9, dated in December 1995, in 
which he contended that he suffered from frequent dizzy 
spells and vertigo as a result of his left ear condition.  

In August 1996, the veteran again underwent VA examination.  
The examiner reported that there was no clinical evidence 
that the veteran suffered from otitis media.  The ear canals 
showed no signs of infection, were clean, and the middle ear 
reflection through the ear drum was normal.  In addition, the 
mastoid area, tympanum, tympanic membrane, external canal, 
and auricle were all within normal limits.  The examiner 
noted the veteran's complaints of vertigo, and noted that he 
had never been evaluated for the condition.  During an 
audiological evaluation earlier that month, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
35
30
15
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The veteran was noted to exhibit mild to mildly moderate 
sensorineural hearing loss above 4000 Hz in the right ear, 
and mild to severe sensorineural hearing loss above 3000 Hz 
in the left ear.  The examiner's impression was sensorineural 
hearing loss.  It was also noted that the veteran's main 
complaint was that he had had a vertigo disorder for 22 
years; the examiner opined that this was probably related to 
the veteran's traumatic labyrinthitis in the past.  

In July 1997, the veteran was again examined by VA.  The 
examiner noted the veteran's report of a ruptured left ear 
drum in service, with pain, drainage, and severe vertigo, 
following an injury on the firing range during basic 
training.  The veteran further reported that his vertigo 
lasted one to two days an episode, approximately once a 
month, accompanied by nausea, and treated with bed rest.  In 
addition, he also complained of constant tinnitus in the left 
ear and intermittent tinnitus in the right ear.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
35
30
20
25
35

Average pure tone thresholds were 23 dB for the right ear and 
28 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.  With respect to tinnitus, the 
examiner noted that bilateral tinnitus was present, was 
moderately severe in its severity, and that its date of onset 
was during the veteran's military training.  In summary, the 
examiner noted that the veteran suffered from moderate 
hearing loss in the right ear at 6000 Hz and above, with good 
speech discrimination.  The tympanogram in the right ear was 
reported as flaccid, suggesting abnormal middle ear function.  
As for the left ear, there was upward -sloping moderate to 
mild sensorineural hearing loss through 1000 Hz with sloping 
mild to severe sensory neural hearing loss at 4000 hertz and 
above with good speech discrimination.  The tympanic membrane 
of the left ear was within normal limits.  

In August 1997, the veteran was again examined for VA 
purposes.  He complained of vertigo secondary to gun blast 
exposure in 1943.  He also complained of tinnitus and slight 
hearing loss.  On clinical evaluation, the auricles, external 
ear canals, and tympanic membranes were all within normal 
limits, bilaterally.  Tight reflex and movement of the 
tympanic membrane was present.  It was reported that an 
audiological evaluation revealed hearing loss at frequencies 
greater than 4000 Hz with a flat tympanogram on the right, 
and decreased discrimination, left greater than right.  It 
was noted that the veteran's vertigo was possibly related to 
his ear examination.  The examiner's diagnosis was vertigo, 
asymmetric hearing loss, and "rule out" acoustic neuroma.  
In a subsequent addendum, dated in October 1998, it was also 
opined that it was as likely as not that the veteran's 
vertigo and hearing loss could be related to his blast injury 
in 1943.  The physician cautioned, however, that, since no 
examination was available prior to that injury to the present 
time, the etiology could not be determined conclusively.  

In November 1998, the RO received an examination note from 
the VA Medical Center in Philadelphia, dated in December 
1997.  The veteran reported suffering from vertigo since 
1943, and experiencing the room spinning around him.  He also 
reported occasional tinnitus.  On clinical evaluation, his 
tympanic membranes were noted as normal.  The examiner's 
assessment was bilateral vertigo, longstanding, and ascending 
sensorineural hearing loss, left greater than right.  

In May 1999, a VA examiner noted that, in reviewing the 
veteran's service medical records, there was no evidence that 
the veteran had suffered from a blast injury during service.  
Based upon that, the examiner noted that she could only state 
that the veteran's hearing loss was "more likely not 
related" to his service, since, while in the military, the 
veteran had complained of a childhood ear infection problem.  



II.  Analysis

Service Connection

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review the case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-
1, (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991);  38 C.F.R. §§ 3.307, 3.309 
(1999).

With regard to the veteran's contention that he currently 
suffers from a service-related right ear hearing loss, as 
well as vertigo, the Board finds these claims are not well 
grounded.  In reaching this conclusion, we note that, with 
respect to a right ear hearing loss, the veteran's service 
medical records do not reflect a diagnosis of the disorder.  
The first documented medical finding of right ear hearing 
loss occurred in October 1995 when, on VA examination, the 
veteran was noted to exhibit mild to mildly moderate 
sensorineural hearing loss above 4000 Hz in the right ear.  
This was some 52 years following the veteran's separation 
from service in 1943.  In addition, the veteran has not 
linked his contended right ear hearing loss to service by 
means of medical evidence.  Furthermore, the veteran's most 
current audiological evaluation, in July 1997, does not 
reflect auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater, or speech recognition scores using the Maryland CNC 
Test less than 94 percent.  

With respect to vertigo, a review of the veteran's service 
medical records discloses no finding of vertigo during the 
induction medical examination.  During the course of his 
brief period of active service, the veteran suffered from 
chronic otitis media in the left ear, as well as a perforated 
left ear drum.  He complained of suffering from what one 
examiner described as symptoms of vertigo, but which another 
examiner termed not true vertigo symptoms.  It was also noted 
that the veteran reported that, prior to his military 
service, he had suffered from dizziness, although no further 
inquiry as to that report was made.  As noted above, the 
veteran was medically separated from service in March 1943 as 
a result of chronic otitis media and a perforated left ear 
drum.  His service medical records do not reflect an ear 
injury as a result of an explosion or gunfire, or that the 
veteran suffered from labyrinthitis.  Furthermore, no 
clinical diagnosis of vertigo was ever made.  

The evidence of record does not reflect any documented 
medical treatment for vertigo over the ensuing 52 years, 
although the veteran has contended that he suffered from 
recurrent vertigo during that time.  During a number of VA 
examinations between 1995 and 1997, the veteran reported his 
medical history with respect to his past left ear disorder, 
and complained of suffering from vertigo during and after 
service.  In October 1995, he was diagnosed with a traumatic 
labyrinthine injury.  In August 1996, the veteran's reports 
of vertigo were related to traumatic labyrinthitis in the 
past, and he was subsequently diagnosed with vertigo in 
August and December 1997.  

We are aware that, while the veteran has been diagnosed as 
suffering from vertigo, the diagnosis appears to have been 
based upon his reported history, since the evidence reflects 
that he has never been clinically tested to determine whether 
he does or does not suffer from the disorder.  Furthermore, 
none of the examiners who diagnosed the veteran with vertigo 
has linked the disorder to active service, although they have 
linked his history of vertigo to a traumatic labyrinthitis 
injury, and noted him to have had bilateral vertigo of long 
standing.  As noted above, there is no evidence in the 
veteran's service medical records of a traumatic labyrinthine 
injury or that he suffered from labyrinthitis.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the appellant's service 
medical records reveal questionable findings as to vertigo, 
and there has been no medical opinion linking the veteran's 
post-service diagnosis of vertigo to active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, the veteran's service 
medical records reflect possible symptoms of vertigo, but no 
clinical diagnosis.  His post-service diagnosis of the 
disorder was not until 1997, 54 years following his release 
from active service, and there is no medical opinion relating 
the vertigo to service.  Therefore, the veteran's appeal must 
fail under this section.  

Thus we find, given the lack of a clinical diagnosis of 
either vertigo or labyrinthitis during the veteran's military 
service; the number of years between his separation and the 
first documented findings for either disorder; the lack of 
medical opinion evidence relating a current diagnosis for 
vertigo to service; and the fact that the veteran has never 
been examined to determine whether he does in fact suffer 
from the vertigo; that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim.  

Thus, while we do not doubt the sincerity of the veteran's 
contentions and his belief that his right ear hearing loss 
and vertigo are service related, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service.  In this 
instance, the evidence does not reflect that the veteran's 
right ear hearing loss and/or vertigo are related to service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski; Montgomery v. Brown, both supra.  In 
addition, the veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Carbino v. Gober, 10 Vet.App. 507, 510 
(1997).

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of well-grounded 
claims of service connection for right ear hearing loss or 
vertigo, under the applicable law as interpreted in the 
Caluza and Savage precedents.  Therefore, the claims of 
service connection for right ear hearing loss and vertigo 
must be denied.  

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for right ear hearing loss and vertigo due to 
labyrinthitis must be denied.  See Epps v. Gober, supra.

With respect to bilateral tinnitus, the Board initially finds 
that the veteran's claim is well grounded, in that it is 
plausible.  In this regard, we note that the veteran has a 
current diagnosis of tinnitus, he has contended that his 
tinnitus first manifested itself during service, and a VA 
examiner in July 1997 related the disorder's onset to 
service.  The Board is also satisfied that all relevant facts 
have been properly developed.  The veteran has undergone a 
number of audiological examinations in connection with his 
claim, and these records have been associated with the claims 
file.  The evidence of record is considered sufficient for 
purposes of this appeal.  Therefore, no further development 
is necessary to comply with the Secretary's duty to assist 
the veteran pursuant to 38 U.S.C.A. § 5107.  The Board, 
therefore, holding the veteran's claim well grounded, will 
proceed to review the case on the merits.  

In reviewing the evidence, the Board notes that the veteran's 
service medical records do not reveal complaints or diagnoses 
of tinnitus.  On VA examination in July 1997, the veteran 
first complained of tinnitus, reporting that it was constant 
in the left ear and intermittent in the right ear.  In 
addition, he related the disorder to the military.  The 
examiner noted, as is noted above, that the veteran suffered 
from tinnitus and the date of onset was reported as during 
the veteran's military service.  

The Board notes that the Court of Appeals for Veterans Claims 
has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet.App. 185, 187 (1999).  In 
addition, the Court has also held that a physician's opinion, 
predicated on a history related by the veteran, can be no 
better than the facts alleged by him.  See Elkins v. Brown, 5 
Vet.App. 474, 478 (1993); Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 (1993).  

We are cognizant that the July 1997 VA opinion as to the 
onset of the veteran's tinnitus was given 54 years following 
the veteran's separation from service and is not predicated 
on any clinical data or other supportive rationale.  In this 
instance, it appears the opinion is based solely on the 
veteran's report that his tinnitus began during active 
service.  No other evidence has been submitted by the veteran 
relating his tinnitus to active service.  Therefore, the 
Board, after careful review, finds the weight of the evidence 
against the veteran's claim.  On balance, the medical opinion 
with respect to the etiology of the veteran's tinnitus is not 
material, given that the opinion is predicated upon the 
veteran's reported history.  Thus, when we further consider 
the lack of complaints, during and after service, pertinent 
to the disorder, we find the preponderance of the evidence 
does not reflect that the veteran's bilateral tinnitus is 
directly attributable to his active service.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for right ear hearing loss, vertigo and tinnitus, 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected otitis 
media with left ear hearing loss is more severe than 
previously evaluated.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Initially, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
for diseases of the ear and other sense organs effective June 
10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  The new 
regulations were codified at 38 C.F.R. §§ 4.85-4.87a (1999).  
The U.S. Court of Appeals for Veterans Claims has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).

The regulations noted above had not been published or become 
effective at the time the RO last issued a decision denying 
the claim for an increased (compensable) evaluation for 
otitis media with left ear hearing loss.  It is obvious, 
therefore, that they were not applied by the RO.  Prior to 
proceeding to the analysis of this appeal on the merits, the 
Board has considered whether or not the veteran would be 
prejudiced if we proceed with appellate consideration of the 
matter, without prior consideration of the new criteria by 
the RO.

Under the criteria in effect prior to June 10, 1999, for DC 
6200, a 10 percent disability evaluation, which is the 
maximum allowed, was awarded for chronic suppurative otitis 
media, during the continuance of the suppurative process.  
Any rating was to be combined with ratings for loss of 
hearing.  Under DC 6201, if the veteran presented with 
chronic catarrhal otitis media, a compensable disability 
evaluation could be awarded according to the veteran's 
hearing loss, if any.  See 38 C.F.R. § 4.87a, Diagnostic 
Codes 6200 and 6201 (1998).  Under the criteria in effect on 
and after June 10, 1999, see 38 C.F.R. § 4.87, DC 6200, a 10 
percent disability evaluation, which remains the maximum 
allowed, is awarded for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), during 
suppuration, or with aural polyps.  It is noted that 
evaluations of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are to be done separately.  Under DC 6201, if 
the veteran presents with chronic nonsuppurative otitis media 
with effusion (serous otitis media), a compen-sable 
disability rating may be awarded, based on the veteran's 
hearing loss, if any.  

The Board has compared both the previous version of 38 C.F.R. 
§ 4.87a, DCs 6200 and 6201 (1998), and the new versions of 
the regulation under 64 Fed. Reg. 25,202-25,210 (1999) and 
now codified in the Code of Federal Regulations under 
38 C.F.R. § 4.87, DCs 6200 and 6201 (1999).  We find that, 
although the regulations have been rephrased, the elements to 
be considered in determining the degree of disability have 
not been changed to such an extent as to affect the outcome 
of the current claim.  

In circumstances where new regulations have been promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, in this 
case, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant.  The Board 
further notes that the medical record is fully developed and 
the veteran has had ample opportunity to advance argument and 
evidence as to the functional limitations produced by his 
service-connected disabilities.  Accordingly, there is no 
prejudice in the Board reviewing these claims on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

Therefore, the Board will proceed with the analysis of the 
merits of the veteran's claim of increased ratings for otitis 
media with left ear hearing loss.  The RO has assigned a 
noncompensable evaluation for otitis media with left ear 
hearing loss, in accordance with the criteria set forth in 
the VA Schedule for Rating Disabilities.  In doing so, 
specific consideration was given to DC 6200.  However, it is 
also appropriate to rate otitis media, if it is 
nonsuppurative, under DC 6201.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

In the present case, the veteran's otitis media is 
asymptomatic.  A VA examination report, dated in August 1996, 
noted that there was no clinical evidence that the veteran 
suffered from otitis media.  A VA examination report, dated 
in August 1997, indicated that, on clinical evaluation, the 
veteran's auricles, external ear canals, and tympanic 
membranes in both ears were normal.  

The Board thus finds that a preponderance of the evidence 
reflects that the veteran's otitis media is not suppurative, 
and the current noncompensable rating for otitis media under 
DC 6200 with respect to both the old and new criteria is 
appropriate.  See 38 C.F.R. §§ 4.87a and 4.87, DC 6200 (1998 
and 1999).  Furthermore, when we consider the veteran's 
disability under both the old and new criteria for DC 6201, 
we also find that a noncompensable rating is warranted, 
given, as noted above, that there is no evidence of otitis 
media, or evidence of otitis media, either catarrhal or with 
effusion.  See 38 C.F.R. §§ 4.87a and 4.87, DC 6201 (1998 and 
1999).  

Furthermore, even if we were to rate the veteran's left ear 
hearing loss under DC 6201, the veteran would still warrant a 
noncompensable evaluation.  In this respect, evaluations of 
defective hearing range from noncompensable to 100 percent, 
based upon organic impairment of hearing acuity as measured 
by the results of speech discrimination tests, together with 
the average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (hertz).  To evaluate the degree of 
disability for hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (These diagnostic codes remained the same following 
the regulatory changes for evaluating disabilities for 
diseases of the ear and other sense organs, as noted above).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

The veteran's most recent VA audiological evaluation in which 
pure tone thresholds were reported was conducted in July 
1997.  An average puretone threshold hearing level of 28 dB 
for the left ear was noted with a speech discrimination score 
of 88 percent.  Application of these scores to table VI 
results in designation of "II" for the left ear.  Since 
total deafness in the right ear is not shown, the hearing in 
the non-service-connected right ear must be assessed as 
normal, or level I.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is zero percent (i.e., 
noncompensable) under Diagnostic Code 6100.  The Board thus 
concludes that a preponderance of the evidence is against the 
veteran's increased (compensable) rating claim for otitis 
media with left ear hearing loss.

We also note that, in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  We 
find the record is devoid of evidence that would take the 
veteran's case outside the norm so as to warrant submission 
for consideration of the assignment of an extraschedular 
rating.  


ORDER

1. Entitlement to service connection for right ear hearing 
loss is denied.  

2. Entitlement to service connection for vertigo is denied.  

3. Entitlement to service connection for tinnitus is denied.  

4. Entitlement to an increased (compensable) rating for 
otitis media, with left ear hearing loss, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

